NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          MAY 11 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.    15-30201

                 Plaintiff-Appellee,              D.C. No.
                                                  3:14-cr-05105-RBL-8
 v.

MICHAEL ECKENRODE,                                MEMORANDUM *

                 Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                               Submitted May 9, 2017**
                                 Seattle, Washington

Before: McKEOWN, BEA, and N.R. SMITH, Circuit Judges.

      Michael Eckenrode pled guilty to certain drug and gun offenses. His plea

agreement includes a waiver of appeal, which states that “Defendant acknowledges

that by entering the guilty plea(s) . . . [he] waives to the full extent of the law” any

right to direct appeal of his sentence under 18 U.S.C. § 3742 and any right to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
collateral attack “except as it relates to the effectiveness of legal representation.”

Eckenrode appeals the district court’s denial of his motion for reconsideration of

sentence and to replace counsel. We have jurisdiction under 28 U.S.C. § 1291 and

18 U.S.C. § 3742(a), and we review de novo the validity of an appeal waiver. See

United States v. Lightfoot, 626 F.3d 1092, 1094 (9th Cir. 2010). We dismiss.

      In general, “[a] defendant’s waiver of his appellate rights is enforceable if

the language of the waiver encompasses his right to appeal on the grounds raised,

and if the waiver was knowingly and voluntarily made.” United States v. Watson,

582 F.3d 974, 986 (9th Cir. 2009) (citation omitted). Eckenrode does not dispute

that his appeal falls within the scope of the plea agreement’s waiver. Rather, he

contends that his situation fits a recognized exception; specifically, Eckenrode

argues that the judge at the Rule 11 change of plea hearing unambiguously

informed him that he retained the right to appeal. See United States v. Buchanan,

59 F.3d 914, 917 (9th Cir. 1995).

      Neither the magistrate judge nor the district judge told Eckenrode that he

retained the right to appeal. At the change of plea hearing, the magistrate judge

said that Eckenrode retained the right to bring a collateral attack on his conviction

or sentence for ineffective assistance of counsel. At sentencing, the district court

similarly advised Eckenrode that he “waived [his] right to appeal the sentence” and

that “the only collateral attack that [he could] take against th[e] judgment is in the


                                           2
unlikely event of ineffective assistance of counsel.” Those statements reflect the

exclusion contained in the waiver, so the waiver remains valid and enforceable.

See United States v. Arias-Espinosa, 704 F.3d 616, 619 & n.1 (9th Cir. 2012).

      We decline to address the claims of ineffective assistance of counsel on

direct appeal. We note that, by its terms, the waiver preserves Eckenrode’s ability

to initiate a collateral attack on his conviction and sentence for ineffective

assistance of counsel.

      DISMISSED.




                                           3